IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40491
                         Summary Calendar



DAVID KATES,

                                         Plaintiff-Appellant,

versus

JAMES ANDY COLLINS; S.O. WOODS;
J. NEMACHECK, Doctor;
N. DIAM, Doctor,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-93-CV-362
                       - - - - - - - - - -

                         February 15, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     David Eugene Kates, Texas state prisoner # 335199, has

appealed the district court’s grant of summary judgment to the

defendants in his civil rights action, 42 U.S.C. § 1983.

     Kates contends that the district court reversibly erred

because there are genuine issues of material fact concerning his

claim that prison officials and employees denied him adequate




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-40491
                               -2-

medical treatment during the relevant three-month period in 1993.



We AFFIRM, substantially for the reasons stated in the district

court’s comprehensive opinion.   Kates v. Collins, No. G-93-CV-362

(S.D. Tex. March 24, 1998) (unpublished).

     JUDGMENT AFFIRMED.